Title: To John Adams from Augustus Elias Brevoort Woodward, 8 January 1825
From: Woodward, Augustus Elias Brevoort
To: Adams, John


				
					
					Tallahassee, Middle Florida, Jan. 8. 1825.
				
				The respects of the undersigned await on President Adams.He has to acknowledge the reception of his kind letter of November 17th: 1824.The steady hand of time; which, while it eviscerates truth, also, fortunately, assuages animosities; will render justice to the pure fame of the venerable President.That his remaining days may be blessed with peace, health, and felicity, is, I cannot entertain a doubt, the sincere, and the univocal, wish of our expanded and expanding nation.
				
					A. B. Woodward
				
				
			